                                                                   FILED
                                                                  7/11/2019




                                                             1:19CV00027




Case 1:19-cv-00027-JPJ-PMS Document 1 Filed 07/11/19 Page 1 of 5 Pageid#: 1
Case 1:19-cv-00027-JPJ-PMS Document 1 Filed 07/11/19 Page 2 of 5 Pageid#: 2
Case 1:19-cv-00027-JPJ-PMS Document 1 Filed 07/11/19 Page 3 of 5 Pageid#: 3
Case 1:19-cv-00027-JPJ-PMS Document 1 Filed 07/11/19 Page 4 of 5 Pageid#: 4
Case 1:19-cv-00027-JPJ-PMS Document 1 Filed 07/11/19 Page 5 of 5 Pageid#: 5
